714 F.2d 96
Marie Lucie JEAN, et al., Plaintiffs,Lucien Louis, et al., Plaintiffs-Appellees, Cross-Appellants,State of Florida, Intervenor-Appellant,v.Alan C. NELSON, et al., Defendants-Appellants, Cross-Appellees.
No. 82-5772.
United States Court of Appeals,Eleventh Circuit.
Aug. 16, 1983.

Stanley Marcus, U.S. Atty., Sonia O'Donnell, Leon B. Kellner, Asst. U.S. Attys., Miami, Fla., Robert L. Bombaugh, William French Smith, Atty. Gen., Rudolph W. Giuliani, Associate Atty. Gen., Barbara L. Herwig, Michael Jay Singer, Appellate Staff, Civil Division, Dept. of Justice, Washington, D.C., for plaintiffs.
Kurzban & Kurzban, Miami, Fla., Ira J. Kurzban, Mary Gilmore and Terrence A. Corrigan, New York City, Michael J. Rosen, Miami, Fla., F/HAITIAN REFUGEE CENTER:  Vera Weisz, Haitian Refugee Center, Inc., Miami, Fla., Bruce J. Winick, ACLU Foundation of Fla., Inc., Irwin P. Stotzky, Univ. of Miami, School of Law, Coral Gables, Fla., for plaintiffs-appellees, cross-appellants.
J. Kendrick Tucker, Deputy Atty. Gen., Tallahassee, Fla., for intervenor-appellant.
Christopher Keith Hall, Coral Gables, Fla., for defendants-appellants, cross-appellees.
Appeals from the United States District Court for the Southern District of Florida.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion April 12, 1983, 11 Cir., 1983, 711 F.2d 1455).
Before GODBOLD, Chief Judge, and RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.

BY THE COURT:

1
A member of this Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by this Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of en banc briefs.